


Exhibit 10.7


FIFTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT


This Fifth Amendment to the Purchase and Sale Agreement (the “Fifth Amendment”)
is made and entered into effective the 2nd day of October, 2014, by and between
FUND XIII AND FUND XIV ASSOCIATES, a Georgia joint venture partnership
(“Seller”) and OWENS REALTY CAPITAL, LLC, a Florida limited liability company
(“Purchaser”).


W I T N E S S E T H:


WHEREAS, the Seller and Purchaser have entered into that certain Purchase and
Sale Agreement dated July 11, 2014, as amended by a First Amendment to Purchase
and Sale Agreement dated as of July 23, 2014, as further amended by a Second
Amendment to Purchase and Sale Agreement dated as of August 20, 2014, as further
amended by a Third Amendment to Purchase and Sale Agreement dated as of
September 5, 2014, and as further amended by a Fourth Amendment to Purchase and
Sale Agreement dated as of September 26, 2014, as it may now or hereafter be
properly amended (the “Agreement”); and


WHEREAS, the parties hereto desire to further amend the Agreement as hereinafter
set forth.


NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:


1.Ratification of the Purchase Agreement. Except as specifically amended hereby,
the Agreement shall continue in full force and effect according to its terms.
The parties hereto, by their execution hereof, do hereby ratify, affirm and
agree to continue to be bound by the Agreement, as amended, nothing herein being
deemed a waiver of strict compliance with the terms thereof.


2.Definitions. Article I of the Agreement is hereby amended by deleting the
definition of, "Closing Date" in its entirety and replacing it with the
following new definition:


"Closing Date" shall mean on or before October 17, 2014 as further described in
Section 2.6 hereof.


3.Financing Contingency. Section 6.1 paragraph (d) of the Agreement is hereby
amended by deleting the definition of, "Financing Contingency Date" in its
entirety and replacing it with the following new definition:


"Financing Contingency Date" shall mean on or before October 10, 2014 as further
described in Section 6.1 hereof.


4.Counterpart Execution. This Fifth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument. Further, a facsimile signature of either party on any
counterpart may be relied upon as an original signature.


[Signatures appear on the following page]




































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this Amendment effective on the day and year first above written.




SELLER:
FUND XIII and FUND XIV ASSOCIATES,
a Georgia joint venture partnership


By:
Wells Real Estate Fund XIII, L.P., a Georgia limited partnership, Venturer



By:
Wells Capital, Inc., a Georgia corporation, its general partner



By: /s/ F. Parker Hudson            
Name: F. Parker Hudson
Title: Assistant Vice President


(CORPORATE SEAL)


By:    Wells Real Estate Fund XIV, L.P.,
a Georgia limited partnership, Venturer


By:
Wells Capital, Inc., a Georgia corporation, its general partner



By: /s/ F. Parker Hudson            
Name: F. Parker Hudson
Title: Assistant Vice President


(CORPORATE SEAL)


PURCHASER:
OWENS REALTY CAPITAL, LLC, a Florida limited liability company
    


By: /s/ Scott P. Consoli                
Name: Scott P. Consoli
Title: Authorized Representative






